Title: To George Washington from Major General Charles Lee, 5 January 1776
From: Lee, Charles
To: Washington, George



Dr General
January the 5th [1776]

The consequences of the Enemy’s possessing themselves of New York have appear’d to me so terrible that I have scarcely been able to sleep from apprehensions on the subject—these apprehensions daily increase—You have it in your power at present to prevent this dreadfull event—if I do not mistake, the Congress have given you authority to take any step in that place as well as here which you shall think necessary for the public service, but if They have not given you expressly and literally authority with respect to the City of New York, I am confident that any measure You think right to plan and put in execution will be approv’d of—I have the greatest reason to believe from the most authentick intelligence that the best members of the Congress expect that You wou’d take much upon yourself, as referring evry matter of importance to them is in fact defeating the project—We have an instance of this in the fate of the motion for seizing the Person of Mr Tryon—To You They look up for decision, by your Conduct They are to be inspir’d with decision—in fact your situation is such that the salvation of the whole depends on your striking at certain crises, vigorous strokes without previously communicating your intention—on this principle I venture to propose the following scheme and to offer myself for the execution—New York must be securd but it will never I am afraid be secur’d by direct order of the Congress for obvious reasons—They find themselves awkwardly situated on this head—You must step in to their relief—I am sensible that no men can be spar’d from the lines in our present circumstances—but I wou’d propose that You shou’d detach me into Connecticut and lend your name for collecting a body of Volunteers—I am assur’d that I shall find no difficulty in assembling a sufficient number for the purposes wanted. this body in conjunction (if there shou’d appear occasion to summon them) with the Jersey Regiment under the Command of Lord

Stirling now at Elizabeth Town, will effect the security of New York—and the expulsion or suppression of that dangerous banditti of Tories who have appe⟨ared⟩ in Long Island with the profess’d intention of acting against the authority of the Congress—not to crush these Serpents before their rattles are grown wou’d be ruinous—I am assur’d likewise that the Connecticut Volunteers who will offer themselves for the service will expect no pay, but at most, the expences of their provisions and perhaps of carriages for the Conveyance of their baggage—When once We have secur’d the place with street fortifications, and engag’d the Friends of Liberty so far that They cannot recede—purg’d the City and Long Island of the leading Tories—the residence of these Connecticut Volunteers will be no longer necessary, for there is no reason to doubt that the Congress will detach Troops from Pensylvania to garrison the place although from reasons hinted at They may not chuse to commence the operation—this manauvre I not only think prudent and right but absolutely necessary to our salvation, and if it meets, as I ardently hope it will, with your approbation the sooner it is enter’d upon, the better—indeed the delay of a single day may be fatal. I am, Dr General Yours—most respectfully

C. Lee

